                  Case 2:20-cv-00513-RSM Document 29 Filed 09/07/21 Page 1 of 1




                                                                    The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9      RUTH JONES,

10                                          Plaintiff,        NO. 2:20-CV-00513-RSM

11                           vs.                              ORDER GRANTING FOURTH JOINT
12                                                            MOTION TO STAY DISCOVERY
        C.R. BARD INCORPORATED AND BARD
                                                              AND ALL PRETRIAL DEADLINES
13      PERIPHERAL VASCULAR
        INCORPORATED,
14
                                            Defendants.
15

16             The Court has considered the Fourth Joint Motion to Stay all Pretrial Deadlines for the

17   above referenced case.

18             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Motion to

19   Stay Discovery and All Pretrial Deadlines for purposes of finalizing settlement between parties be

20   granted.

21             DATED THIS 7th day of September, 2021.

22

23

24                                                        A
                                                          RICARDO S. MARTINEZ
25                                                        CHIEF UNITED STATES DISTRICT JUDGE

                                                                           Betts
      ORDER GRANTING FOURTH JOINT                                          Patterson
                                                                           Mines
      MOTION TO STAY DISCOVERY AND
                                                            -1-            One Convention Place
      ALL PRETRIAL DEADLINES                                               Suite 1400
                                                                           701 Pike Street
      NO. 2:20-CV-00513-RSM                                                Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1811918/090721 0857/8284-0027
